     Case 3:18-cv-00428-DMS-MDD Document 358 Filed 02/14/19 PageID.5393 Page 1 of 3



 1     JOSEPH SAEI (CA SBN 321341)
       MUSLIM ADVOCATES
 2     P.O. Box 34440
       Washington, D.C. 20043
 3     Telephone: (202) 897-2622
       Facsimile: (202) 508-1007
 4     yusuf@muslimadvocates.org
 5
       Attorney for Petitioners-Plaintiffs Alma and Dora
 6

 7                             UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 8

 9             Ms. L., et al.,                                Case No. 3:18-cv-00428-DMS-MDD

10                     Petitioners-Plaintiffs,
                                                              NOTICE OF APPEARANCE OF
11             v.                                             JOSEPH SAEI
12             U.S. Immigration and Customs
               Enforcement, et al.,
13

14                     Respondents-Defendants.

15

16            TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

17            PLEASE TAKE NOTICE that Joseph Saei of Muslim Advocates hereby enters his
18     appearance as counsel of record on behalf of Petitioners-Plaintiffs Alma and Dora in the above-
19     captioned matter and respectfully requests that all pleadings, orders, motions, notices, and other
20
       papers in connection with this action henceforth be served on him:
21
              Joseph Saei
22            Muslim Advocates
              P.O. Box 34440
23            Washington, D.C. 20043
              Telephone: (202) 897-2622
24            Facsimile: (202) 508-1007
              Email: yusuf@muslimadvocates.org
25
        NOTICE OF APPEARANCE                            1
26      OF JOSEPH SAEI
        Case No. 3:18-cv-00428-DMS-MDD
27

28
     Case 3:18-cv-00428-DMS-MDD Document 358 Filed 02/14/19 PageID.5394 Page 2 of 3



 1     Dated: February 14, 2019                Respectfully submitted,

 2                                              /s/ Joseph Saei
                                               Joseph Saei (CA SBN 321341)
 3                                             MUSLIM ADVOCATES
                                               P.O. Box 34440
 4                                             Washington, D.C. 20043
                                               Telephone: (202) 897-2622
 5
                                               Facsimile: (202) 508-1007
 6                                             yusuf@muslimadvocates.org

 7                                             Attorney for Petitioners-Plaintiffs Alma
                                               and Dora
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
        NOTICE OF APPEARANCE               2
26      OF JOSEPH SAEI
        Case No. 3:18-cv-00428-DMS-MDD
27

28
     Case 3:18-cv-00428-DMS-MDD Document 358 Filed 02/14/19 PageID.5395 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE

 2
              I hereby certify that on February 14, 2019, I electronically filed the foregoing document
 3
       with the Clerk of the Court using CM/ECF. I also certify that the foregoing document should
 4
       automatically be served this day on all counsel of record via transmission of Notices of
 5

 6     Electronic Filing generated by CM/ECF.

 7

 8                                                                  By: /s/ Joseph Saei

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
        NOTICE OF APPEARANCE                           3
26      OF JOSEPH SAEI
        Case No. 3:18-cv-00428-DMS-MDD
27

28
